DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on May 10, 2022. Claims 1, 3-5, 7-8, and 10-23 are pending. The indefinite rejection of claims 3-5 and 14-16 are withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. Applicant argues that Lee fails to teach the feature of “a light emitting device, disposed on the accommodation part and configured to light up the impeller” as recited in claim 12 since the LED chip is directed upward and the vertical transparent tube 310 emits light (see page 8) The Examiner agrees that the LED is directed upward and emits light, however the claim limitation is met since the arrangement would reflect light through passage 140. Note that the light of the LED is reflected on surfaces (including lid 330 and tube 310), and/or other surrounding surfaces (not shown) to illuminate the storage device and impeller via the passage 140. The claim limitation “configured to light up” is being broadly interpreted to include reflected light of the LED, and does not necessarily require that the LED is directed towards the impeller.
	Applicant further argues that the combination of Lee (KR 2018-0107483 A) in view of Pan (TW 107216367 U), and the combination of Tsai (US 2016/0363967) in view of Pan fails to disclose “a light emitting device, disposed on the accommodation part and configured to light up the impeller” as recited in claim 12 and in claim 23, since the light from LED strip light (Pan 71) is emitted from the transparent cover plate (Pan 6) is reflected/scattered (see pages 11, 17). The purpose of the light and transparent cover plate (Pan 6) is to monitor cooling level by the operation of the impeller (see pages 2 of translation, lines 9-17, page 4, lines 1-3). The claim limitation is met since Pan discloses a light that passes through transparent cover plate (Pan 6) to enable the impeller to be visually monitored. The claim language “configured to light up the impeller” does not overcome this arrangement. Note in that applicant’s Fig. 10 arrangement, lights 400 “light up” the impeller 220 even though there is a light-permeable guide plate 122 and light-permeable cover 123 therebetween (see Fig. 10, specification par. 46). Accordingly, applicant is improperly interpreting the claim language, and the claim limitation “configured to light up the impeller” should be interpreted to include arrangement where the light passes through other light permeable elements.
	Applicant further argues that Lee and Pan fail to teach “the reservoir chamber is located on another side of the impeller and located on a radial direction of the impeller” since the reservoir chamber is located on an axial side of the impeller (see pages 12-14). Note that the envisioned combination would provide the window area (of Pan Fig. 5) on the bottom of the accommodating part (1) below the impeller (see Non-Final Rejection on page 9, also see annotated Fig. 1 below). The envisioned combination would have the reservoir chamber (see top) located on another side of the impeller as the window area (see bottom).

    PNG
    media_image1.png
    377
    312
    media_image1.png
    Greyscale

Annotated Figure 1 of Lee
Additionally, the limitation that the reservoir chamber is located on a radial direction of the impeller is taught since the reservoir (310) is located radial outside of the impeller (see Fig. 1). Note the outer portion of the reservoir is located in a radial direction of the impeller (see Fig. 1). Although, the impeller is disposed on an axial side of the reservoir, the claim limitation is still met since the outer portion of the reservoir is located in a positive radial direction of the impeller.
	Applicant further argues that Tsai and Pan fail to teach “the reservoir chamber is located on another side of the impeller and located on a radial direction of the impeller” since the reservoir chamber is located on an axial side of the impeller (see pages 14-16). Note that the envisioned combination would provide the window area (of Pan Fig. 5) on the top of the accommodating part (5) above the impeller (see annotated Fig. 7 below). The envisioned combination would have the reservoir chamber (4, see bottom) located on another side of the impeller as the window area (see top).

    PNG
    media_image2.png
    380
    451
    media_image2.png
    Greyscale

Annotated Figure 7 of Tsai
Furthermore, the limitation that the reservoir chamber is located on a radial direction of the impeller is taught since the reservoir (4) is located radial outside of the impeller (5, Figs. 1, 7). Note the outer portion of the reservoir is located in a radial direction of the impeller (see Figs. 1, 7). Although, the impeller is disposed on an axial side of the reservoir, the claim limitation is still met since the outer portion of the reservoir is located in a positive radial direction of the impeller.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emitting device in claims 12 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20180107483A, see translation provided herein).
In regards to claim 12, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1);
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) located in the liquid chamber and configured to force the working liquid to flow towards the liquid chamber from the reservoir chamber (Fig. 1); and
a light emitting device (211), disposed on the accommodation part (within groove 115) and configured to light up the impeller (via reflected light and passage 140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180107483 A, see English translation provided herein) in view of Pan (TW 107216367 U).
In regards to claim 12, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1);
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) located in the liquid chamber and configured to force the working liquid to flow towards the liquid chamber from the reservoir chamber (Fig. 1).
Under a narrower interpretation, Lee does not disclose a light emitting device, disposed on the accommodation part and configured to light up the impeller.
Pan discloses a light emitting device (7), disposed on an accommodation part (1) and configured to light up the impeller (Fig. 1).
	Lee discloses a liquid storage device with an accommodating part with a light emitting device, however under a narrower interpretation does not disclose a light emitting device on an accommodation part and configured to light up the impeller. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a light emitting device in conjunction with a window area which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee to modify the liquid storage device of Lee by providing a light emitting device, disposed on the accommodation part and configured to light up the impeller, as taught by Pan, to enable inspection of the impeller.
	In regards to claim 13, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1);
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) located in the liquid chamber and configured to force the working liquid to flow towards the liquid chamber from the reservoir chamber (Fig. 1); and
the reservoir chamber located on a radial direction of the impeller (note that the reservoir 310 is in a positive radial direction of the impeller, Fig. 1).
Lee does not disclose the casing further has a window area, the window area is located on a side of the impeller and located on an axial direction of the impeller and the reservoir chamber is located on another side of the impeller so that the impeller is visible outside from the window area. 
Pan discloses an accommodation part (1) further has a window area (51), the window area is located on a side of the impeller and located on an axial direction of the impeller (Fig. 1) and an impeller (3) is exposed from the window area (via transparent cover 6).
Lee discloses a liquid storage device with an accommodating part with an impeller formed at one end, however does not disclose a window area and an impeller and located on an axial direction of the impeller, and the impeller is exposed from the window area. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a window area with the window area positioned axial of the impeller which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee to modify the liquid storage device of Lee by providing the casing further has a window area, the window area is located on a side of the impeller and located on an axial direction of the impeller so that the impeller is visible outside from the window area, as taught by Pan, such the reservoir chamber is located on another side of the impeller, to enable inspection of the impeller.
Note that the envisioned combination of Lee in view of Pan would provide the window area on the bottom of the accommodating part (1) below the impeller.
In regards to claim 14, the modified device of Lee comprises the impeller (Lee 420, Pan 3) comprises a base portion (hub, not shown in Lee, Pan Fig. 1) and a plurality of vane portions (not shown in Lee, Pan 31), the base portion has a first exposed surface facing the window area (Pan Fig. 1), the plurality of vane (Pan 31) portions protrude towards the window area from the base portion, each of the plurality of vane portions have a second exposed surface facing the window area (Fig. 1).
In regards to claim 17, the modified device of Lee comprises at least part of the reservoir is light-permeable (see “transparent tube”, page 4 of translation).
In regards to claim 18, the modified device of Lee comprises the casing further has a liquid inlet (portion of 160 at 510, Lee Fig. 1) and a liquid outlet (150, Lee Fig. 1), the liquid inlet is connected to the reservoir chamber via a first channel (portion of 160 at interior, Lee Fig. 1), the reservoir chamber is connected to the liquid chamber via a second channel (140, Lee Fig. 1), and the liquid outlet is connected to the liquid chamber (Lee Fig. 1).
In regards to claim 19, the modified device of Lee comprises the first channel and the second channel are located inside the casing (Lee Fig. 1).
In regards to claim 20, the modified device of Lee comprises the casing comprises a reservoir (Lee 310, Lee 330) and an accommodation part (Lee 100), the reservoir chamber is formed by the reservoir, the accommodation space is formed by the accommodation part, and the reservoir is detachably disposed on the accommodation part (see fixing portion 320, fixing screws 340, Lee Fig. 1).
In regards to claim 21, the modified device of Lee comprises the reservoir has a close fit with the accommodation part (Lee Fig. 1, see Lee 110, Lee 320).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180107483 A) in view of Pan (TW 107216367 U), and in further view of Wang (US 2011/0217193).
The modified device of Lee contains all of the claimed elements as set forth in the rejection of claim 14, except the first exposed surface and the second exposed surface are different in color and in contrasting colors.
Wang discloses a first exposed surface and a second exposed surface are different in color and in contrasting colors (with the blade having an “indicator point” in a color (see par. 6)).
	Lee, as modified above, comprises an impeller visible in a window area, however does not disclose surfaces with different in color and contrasting colors. Wang, which is also directed to a cooling pump, discloses an indicator point formed different in color and in contrasting colors which enables determination of rotation of the motor (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the device of Lee by providing the first exposed surface and the second exposed surface are different in color and in contrasting colors, as taught by Wang, to enable determination of rotation of the motor (Wang par. 6).

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0363967) in view of Pan (TW 107216367 U).
	Tsai discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, having a reservoir chamber (4) and an accommodation space (5) that are connected to each other; and
a liquid driving device (6), disposed in the accommodation space of the casing, wherein the liquid driving device comprises an impeller (51, 52) configured to force the working liquid to flow towards a liquid chamber of the accommodation space from the reservoir chamber (Fig. 7); and
and a reservoir chamber (4) is located on a side of the impeller (Figs. 1, 7) and located on a radial direction of the impeller (Figs. 1, 5, 7 with the reservoir chamber 5 extends radially outward from the impeller).
Tsai does not disclose a light emitting device, disposed on the casing and configured to light up the impeller; wherein the casing further has a window area, the window area is located on a side of the impeller and located on an axial direction of the impeller and the reservoir chamber is located on a side of the impeller and located on a radial direction of the impeller so that the impeller is visible outside from the window area.
Pan discloses a light emitting device (7), disposed on the casing and configured to light up the impeller (3), wherein the casing further has a window area (51), the window area is located on a side of the impeller (Fig. 1) and located on an axial direction of the impeller (Fig. 1) so that the impeller is visible outside from the window area (Fig. 1).
	Tsai discloses a liquid storage device with an accommodating part, however does not disclose a window area or light emitting device on an accommodation part and configured to light up the impeller. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a light emitting device in conjunction with a window area which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tsai by providing a light emitting device, disposed on the casing and configured to light up the impeller; wherein the casing further has a window area, the window area is located on a side of the impeller and located on an axial direction of the impeller and the reservoir chamber is located on a side of the impeller and located on a radial direction of the impeller so that the impeller is visible outside from the window area, as taught by Pan, to enable inspection of the impeller.
Note that the envisioned combination of Tsai in view of Pan would provide the window area on the top of the accommodating part (5) above the impeller.


Allowable Subject Matter
Claims 1, 3-5, 7-8 and 10-11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
6/10/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745